Citation Nr: 1447582	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for skin rash on face and chest prior to January 14, 2009, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to service connection for asthma, including as secondary to service-connected sarcoidosis.
 
3.  Entitlement to service connection for inguinal hernia, including as secondary to asthma and sarcoidosis.
 
4.  Entitlement to service connection for residuals of a right foot injury with arthritis and bone fragment in arch.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGs ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2006 and February 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before a Decision Review Officer in March 2009 and before the undersigned Veterans Law Judge in January 2013.  A copy of the January 2013 hearing transcript is contained in the Veteran's Virtual VA folder.

The Veteran's claims were remanded by the Board in March 2013.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The issue of entitlement to service connection for Type II diabetes mellitus been raised by Veteran in a July 2013 letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2013 the Board remanded the Veteran's claims instructing that the AOJ obtain authorization from the Veteran so that copies of his private medical records could be obtained from Kaiser Permanente dated from May 2006 to present.  The Board notes that the Veteran submitted a signed authorization in April 2013 that included Kaiser Permanente.  A review of the file indicates that an authorization form was not sent to Kaiser Permanente.  Therefore, the Veteran's claims must be remanded so that the Kaiser Permanente records may be requested.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

The March 2013 Board remand also instructed that the Veteran be provided an examination of the feet and noted that the VA examiner should comment on whether there is any evidence that the left foot complaints/treatment shown during service were actually for the right foot.  When examined in April 2013 the VA examiner failed to comment on whether there is any evidence that the left foot complaints/treatment shown during service were actually for the right foot.  An addendum opinion addressing this question should be obtained.  
  
The Veteran's most recent VA treatment record in his claims file is dated February 27, 2013, his updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and evaluation records dated from February 28, 2013 to the present.

2.  After obtaining the necessary authorization from the Veteran, request copies of the Veteran's treatment records from Kaiser Permanente dated from May 2006 to present.  

3.  When the above actions have been accomplished, send the Veteran's claims file to the VA examiner who examined the Veteran's feet in April 2013.  The VA examiner should review the Veteran's claims file and comment on whether there is any evidence that the left foot complaints/treatment shown during service were actually for the right foot.  If the examiner believes that the left foot complaints/treatment notated during service were actually for the right foot, she should provide a new opinion regarding whether it is at least as likely as not (i.e., there is at least a 50 percent probability) the Veteran has any right foot disability that is related to the Veteran's military service.

If the April 2013 VA examiner is not available, send the file to another appropriate VA examiner for review and the requested opinions.  

Reasons and bases for all opinions should be provided.  

4.  After the above actions have been accomplished, undertake any other indicated development and re-adjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case, and afford the Veteran and his representative the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



